SUMMARY ORDER
The parties’ familiarity with the facts, procedural history, and scope of issues to be reviewed is assumed. In March 2003, Appellant Walter J. Lawrence, a Florida resident, brought suit against Cynthia Baxter, a former employee of the City of Niagara Falls, New York, alleging, inter alia, that Baxter had violated his civil rights by failing to comply with a document request that he had submitted in January 2003 pursuant to New York’s Freedom of Information Law (“FOIL”), N.Y. Pub. Off. Law §§ 84-90. In addition to disposing of a cavalcade of associated motions and complaints, the District Court (Skretny, J.) granted Baxter’s motion to dismiss Lawrence’s § 1983 claims for failure to state a cause of action.
On appeal, Lawrence reiterates many of the arguments he raised below. We now affirm the dismissal of appellant’s claims for substantially the reasons stated by the district court. We also deny appellant’s latest motion (to strike the appellee’s memorandum brief) as moot.
We have considered all of petitioner’s arguments, along with his miscellaneous motions, and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court and DENY all pending motions.